Citation Nr: 0941335	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-31 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 
17, 2005, for the assignment of a 40 percent rating for low 
back disability with degenerative changes.

2.  Entitlement to an effective date earlier than November 
17, 2005, for the award of a 10 percent rating for neuropathy 
of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had service with the Army National Guard with 
confirmed Active Duty for Training (ACDUTRA) from March 1960 
to September 1960.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision in which the RO implemented 
a Board decision granting service connection for low back 
disability with degenerative changes; the RO assigned an 
initial 10 percent rating for low back disability from April 
21, 1997 (the date of the claim for service connection), and 
a 20 percent rating from September 26, 2003.  In November 
2005, the Veteran filed a notice of disagreement (NOD) with 
the initial ratings assigned.

In a September 2006 statement of the case (SOC) and rating 
decision, the RO increased the rating for the low back 
disability to 40 percent and granting a separate, 10 percent 
rating for neuropathy of the right lower extremity - each 
effective November 17, 2005 (the date of a letter from a 
private physician).  In October 2006, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals), stating that he was only appealing the 
issue of entitlement to an earlier effective date for the 
award of the combined 50 percent rating.  Specifically, he 
stated that it was his contention that the 50 percent rating 
should have been retroactive to September 26, 2003, when the 
RO increased the rating for the low back disability to 20 
percent.  The Board finds that this statement constitutes a 
substantive appeal with respect to the effective date of the 
40 percent rating for low back disability, and a NOD with 
respect to the effective date for the 10 percent rating for 
neuropathy of the right lower extremity.

In October 2007, the RO issued a supplemental SOC (SSOC) 
recharacterizing the issue on appeal as entitlement to an 
earlier effective date for increased evaluation for low back 
disability with degenerative changes.  

With respect to the Veteran's claim for an earlier effective 
date for the award of the 10 percent rating for neuropathy of 
the right lower extremity, the Board must remand this matter 
to the RO because a SOC has not been issued and the Veteran 
has not been given an opportunity to perfect an appeal to the 
Board on this additional issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board's decision on the matter of an earlier effective 
date for the assignment of a 40 percent rating for low back 
disability is set forth below.  The claim for  an earlier 
effective date for the award of a 10 percent rating for 
neuropathy of the right lower extremity is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The most probative, competent evidence first demonstrates 
forward flexion of the thoracolumbar spine to 30 degrees or 
less during a September 1, 2005 private physical therapy 
session; there is no evidence of ankylosis of the 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome (IVDS).  


CONCLUSION OF LAW

The criteria for an effective date of September 1, 2005, for 
the award of a 40 percent rating for low back disability with 
degenerative changes, have been met. 
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the September 2006 SOC provided the criteria 
for evaluating the Veteran's low back disability (as revised 
effective September 26, 2003) and the October 2007 SSOC 
provided the criteria for assigning an effective date for 
increased disability ratings.  Moreover, a June 2006 letter 
provided general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.   

To whatever extent the June 2006 letter (along with the 
September 2006 SOC and October 2007 SSOC) is deficient in 
meeting the notice and timing requirements of the VCAA, the 
Board finds that neither the timing nor the content is shown 
to prejudice the Veteran.  The claims file reflects that the 
Veteran had actual knowledge of the information and evidence 
necessary to substantiate his claim for an earlier effective 
date.  In this regard, the Statement of Representative in 
Appeals Case dated in January 2008 set forth the Veteran's 
argument for an earlier effective date (i.e., that his 
service-connected low back disability met the criteria for a 
40 percent rating as of September 26, 2003).  Significantly, 
the Court of Appeals for Veterans Claims (Court) has held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  Given the representative's 
arguments regarding entitlement to an earlier effective date, 
the Board finds that the actual knowledge of the information 
and evidence needed to establish an earlier effective date is 
shown.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of private 
medical records from the Imaging Center, Dr. Rogers, and 
Keystone Rehabilitation Systems, and the report of the 
September 2003 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In this case, the Veteran filed his original claim for 
service connection in November 1997.  The RO granted service 
connection and later determined that entitlement to a 40 
percent rating arose on November 17, 2005 (the date of a 
letter from Dr. Rogers).  The Veteran argues that entitlement 
to a 40 percent rating for low back disability arose earlier, 
in September 2003 rather than November 2005.  He argues that 
the 40 percent rating should be awarded from September 26, 
2003, the effective date of the revisions to the criteria for 
disabilities and injuries related to the spine.

The Veteran's low back disability has been rated under 
Diagnostic Code (DC) 5242, for degenerative arthritis of the 
spine.  The medical evidence also indicates that his low back 
disability involves degenerative disc disease (DDD) (as 
reflected in a July 2005 magnetic resonance imaging (MRI)).  
Therefore, the criteria for intervertebral disc syndrome 
(IVDS) should also be considered.

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are now rated under a General Rating Formula 
for Diseases and Injuries of the Spine.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
of 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Ankylosis means total immobility of the 
spine in a fixed position, favorable or unfavorable.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.   
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (for Diagnostic Codes 5235-5243).  

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to Diagnostic Code 5243, IVDS is evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Higher ratings are warranted for incapacitating episodes of 
longer durations.  For purposes of evaluation under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician.  38 C.F.R. 
§ 4.71a, Formula for Rating IVDS Based on Incapacitating 
Episodes.

Considering the pertinent evidence in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b)), the Board finds that an effective date 
of September 1, 2005, but no earlier, is warranted for the 
assignment of a 40 percent rating for the Veteran's service-
connected low back disability. 

The report of a September 2003 VA examination reflects the 
Veteran's complaints of low back pain radiating into his 
right hip with numbness on the outside of the right leg.  He 
said that he had one flare-up per year that lasted three to 
four weeks, and that he had occasional falls.  He said he 
could walk on the treadmill for up to 30 minutes.  On 
physical examination, there was no scoliosis and motor and 
sensory testing was normal.  Range of motion was limited to 
38 degrees on forward flexion (35 degrees with repetition), 
11 degrees on extension (no change with repetition), 12 
degrees on right lateral flexion (11 degrees with 
repetition), 5 degrees on left lateral flexion (6 degrees 
with repetition), 28 degrees on right rotation (26 degrees 
with repetition), and 20 degrees on left rotation (29 degrees 
with repetition).  

In light of the above, the Board finds that the findings of 
the September 2003 VA examination do not support the 
assignment of a 40 percent rating for low back disability.  
In this regard, forward flexion was not limited to 30 degrees 
or less and there was no evidence of ankylosis or 
incapacitating episodes.  Even with repeated testing, at its 
worst, forward flexion was limited to only 35 degrees.  The 
Board has considered the Veteran's complaints of pain and 
weakness; however, these symptoms, even with repetitive 
testing, do not result in the functional impairment 
equivalent to a 40 percent rating.  See 38 C.F.R. §§ 4.40, 
and 4.45; DeLuca, 8 Vet. App. at 206-207.

A July 2005 MRI from the Imaging Center also presents no 
findings to support assignment of a 40 percent rating.  The 
MRI noted that the Veteran had lumbar spondylosis with spinal 
stenosis primarily at the L4-5 level with compromise of the 
central canal.  

Private medical records from Keystone Rehabilitation Systems 
reflect that the Veteran underwent physical therapy from 
August to November 2005.  A record dated September 1, 2005, 
indicates that on flexion, the Veteran was only able to bring 
his fingertips to the knee area.  A record dated October 3, 
2005, notes that he was able to bring his fingertips to the 
mid shin, 15 degrees.  Subsequent records show forward 
flexion to 15 or 20 degrees.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the private medical records from Keystone 
Rehabilitation Systems support entitlement to a 40 percent 
rating under the General Rating Formula because these records 
show that forward flexion of the thoracolumbar spine was 
limited to 30 degrees or less.  Although the September 1, 
2005 record does not provide a specific measurement, it was 
noted that the Veteran was only able to reach his knees.  
Later records note that he was able to reach his mid-shins, 
which was estimated to be 15 to 20 degrees on forward 
flexion.  As such, the Board finds that the September 1, 2005 
record is the earliest record supporting assignment of a 40 
percent rating.  

Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected low back disability.  
However, in this case, a separate, 10 percent rating for the 
neuropathy of the right lower extremity has already been 
assigned.   As noted above, the Veteran has filed a NOD with 
respect to the effective date of that award, but, as will 
explained in further detail below, further action is required 
before that issue can be considered by the Board.  In any 
event, motor and sensation testing was intact on September 
2003 and there is no other objective evidence of nuerological 
manifestations associated with the low back disability, 
which, when combined with orthopedic manifestations, would 
result in a higher, 40 percent rating prior to September 1, 
2005.

The Board has also considered the Formula for Rating IVDS 
Based on Incapacitating Episodes.  As noted above, a 40 
percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  In this case, however, despite 
the Veteran's complaints of occasional flare-ups, the 
objective medical evidence has not reflected any bed rest 
prescribed by a physician.  Hence, an earlier effective date 
is not assignable on the basis of incapacitating episodes.  
See 38 C.F.R. § 4.71a.   

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for an effective date of September 1, 2005, 
but no earlier, for the assignment of a 40 percent rating for 
low back disability, have been met.


ORDER

An effective date of September 1, 2005, for the assignment of 
a 40 percent rating for low back disability with degenerative 
changes, is granted.


REMAND

As indicated in the introduction, above, the claims file 
reflects that the Veteran has filed a timely NOD with the 
September 2006 rating decision, which awarded a separate, 10 
percent rating for neuropathy of the right lower extremity.  

By filing a timely NOD with the effective date assigned for 
the award of the 10 percent rating for neuropathy of the 
right lower extremity, the Veteran has initiated appellate 
review on this issue.  38 C.F.R. § 20.302(a) (2009).  
However, the RO has yet to issue a SOC with respect to this 
claim, the next step in the appellate process.  See 38 C.F.R. 
§ 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 240- 41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his representative an SOC addressing the 
claim for an earlier effective date for 
the award of a 10 percent rating for 
neuropathy of the right lower extremity.  
The RO should also furnish a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford them the applicable time period 
for submitting a perfected appeal on this 
issue.

2.  The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-specifically, the claim 
for an earlier effective date for the 
award of a 10 percent rating for 
neuropathy of the right lower extremity-a 
timely appeal must be perfected (here, 
within 60 days of the issuance of the SOC 
or within 1-year of the issuance of the 
decision being appealed, whichever period 
ends later). 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


